Citation Nr: 0730184	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  06-15 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death, to include as a result of exposure to 
herbicides.

2.  Entitlement to service connection for stomach cancer, to 
include as a result of exposure to herbicides, for accrued 
benefit purposes.

3.  Entitlement to service connection for esophageal cancer, 
to include as a result of exposure to herbicides, for accrued 
benefit purposes.

4.  Entitlement to service connection for liver cancer, to 
include as a result of exposure to herbicides, for accrued 
benefit purposes.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD), for accrued benefit purposes.

6.  Entitlement to service connection for hypertension (HTN), 
to include as secondary to service-connected diabetes, for 
accrued benefit purposes.

7.  Entitlement to special monthly compensation based on Aid 
and Attendance/Housebound, for accrued benefit purposes.

8.  Entitlement to a total disability compensation rating 
based on individual unemployability (TDIU), for accrued 
benefit purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her brother


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from September 1955 to 
September 1974.  He died in April 2005.  The appellant is the 
veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In May 2007, the appellant testified at a video conference 
board hearing at the RO in Huntington, West Virginia, before 
the undersigned Veterans Law Judge.  A transcript of that 
hearing has been associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the May 2007 personal hearing, the appellant's brother 
testified that the veteran had been treated at the VA 
outpatient clinic in Portsmouth, Ohio, as early as 1974 or 
1975.  The earliest VA treatment records associated with the 
claims file are in 2004.  There is no evidence that any 
attempt has been made to secure any earlier treatment 
records.  It is important to note that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of that claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

The veteran's April 2005 death certificate reflects that he 
died at Southern Ohio Medical Center-Scioto, in Portsmouth, 
Ohio.  His terminal treatment records are not of record.  The 
appellant should be asked to provide releases for these 
records, and any other, new or additional evidence of which 
she is aware.  See, e.g., 38 C.F.R. § 3.159(e) (if VA becomes 
aware of the existence of relevant records before deciding a 
claim, VA will request that the claimant provide a release 
for the records).

Records in the claims file also indicate that the veteran may 
have received disability benefits from the Social Security 
Administration (SSA) prior to his death.  There is no 
indication that any effort has been made to secure the SSA 
decision awarding such benefits or any associated medical 
records.  If such SSA decision and medical records exist, 
they should be obtained and incorporated into the claims 
file.  38 U.S.C. § 5103A (West 2002).  

The service connection for cause of death issue is 
inextricably intertwined with the issues of service 
connection, special monthly compensation and TDIU, for the 
purpose of accrued benefits.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  VA should obtain VA treatment 
records, dating from 1974 to April 2005, 
and associate the records with the 
veteran's claims file.  

2.  VA should also contact the appellant 
and request that she identify specific 
names, addresses and approximate dates of 
treatment for all health care providers, 
private or VA, who may possess additional 
records pertinent to her claim for 
entitlement to service connection for the 
cause of the veteran's death.  Then with 
any necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of all treatment records 
identified by the appellant which have 
not been previously secured.  Terminal 
treatment records should be obtained from 
Southern Ohio Medical Center, in West 
Portsmouth, Ohio.

3.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the appellant, it should inform her of 
this and request she provide a copy of 
the outstanding medical records.

4.  VA should also request all documents 
pertaining to any award of disability 
benefits from the SSA, and specifically 
request a copy of the decision awarding 
any benefits and copies of the medical 
records, upon which the SSA based its 
decision.  

5.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
the issues on appeal remain denied, a 
supplemental statement of the case should 
be provided to the appellant and her 
representative.  After the appellant and 
her representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



